ORDER

¶ 1 Original jurisdiction is assumed. Let the writ of mandamus issue. The respondent is directed in Oklahoma County District Court Case No. JF-93-1424, styled In the Matter of Sasha Gray, Shawandra Gray, Danyelle Neal, Jr., and Shareka Gray Neal, alleged deprived children, to allow the mother a jury trial on proceedings to terminate her parental rights, pursuant to the Due Process Clause of Oklahoma’s Constitution and this Court’s decisions in A.E. v. State, 743 P.2d 1041, 1047 (Okl.1987) and Matter of D.D.F., 801 P.2d 703, 705 (Okl.1990).
¶ 2 We hold that the 1990 Amendment to Oklahoma Constitution, Art. 2, § 19 neither repealed nor negated the right of a parent to be tried by his/her peers in a proceeding to determine whether there shall be a permanent parting of the bonds linking parent to child.
¶ 3 KAUGER, C.J., SUMMERS, V.C.J., HODGES, LAVENDER, SIMMS, HARGRAVE, WILSON, and WATT, JJ., concur.
¶ 4 OPALA, J., dissents.